Citation Nr: 1623210	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-26 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to September 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The September 2009 rating decision denied entitlement to service connection for prostate cancer and the February 2013 rating decision denied entitlement to service connection for ischemic heart disease.

In March 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the claims file.

Additionally, although an appeal was perfected based on the September 2009 rating decision, which also denied in relevant part, entitlement to service connection for tinnitus, such was granted in a February 2013 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned for this disability.  Accordingly, issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Veteran also filed a timely notice of disagreement, for entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for PTSD, which were denied in a May 2013 rating decision.  However, in August 2015 correspondence, the Veteran and his representative withdrew these claims.  Thus, the issues before the Board are limited to the issues set forth on the title page.  

Additional evidence, including statements from fellow service members, were submitted by the Veteran on two occasions in April 2016, subsequent to the most recent, October 2015 statement of the case issued for the ischemic heart disease claim and December 2015 supplemental statement of the case issued for the prostate cancer claim.  The Veteran waived review of this additional evidence by the agency of original jurisdiction (AOJ) in each instance.  See 38 C.F.R. § 1304 (c) (2015).  Moreover, if new evidence was submitted by the Veteran, not developed by VA, with or after a substantive appeal received on or after February 2, 2013, as is the case with the ischemic heart disease claim, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  As noted above, as the record reflects that the additional evidence was submitted by the Veteran, and the Veteran explicitly waived AOJ review thereof, a remand for AOJ consideration of such is not warranted.

A February 2016 VA Form 646, Statement of Accredited Representative in Appealed Case, was also received subsequent to a February 2016 VA Form 8, Certification of Appeal, which certified the appeal to the Board, and thus was not considered by the AOJ.  However, the record reflects the Veteran's representative was initially offered an opportunity to submit such in January 2016.  38 C.F.R. § 20.600 (2015).  Moreover, in light of the favorable grant of the claims below, a remand for AOJ consideration of such is not warranted.

The issue of entitlement to service connection for dental trauma has been raised by the record in a October 1976 application for benefits and an April 1977 statement from the Veteran's representative, and entitlement to service connection for erectile dysfunction, has been raised in a February 2009 statement from the Veteran, but they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, he had service in or near the Korean Demilitarized Zone (DMZ) during the qualifying time period in which he may be presumed to have been exposed to herbicide agents. 

2.  The Veteran's ischemic heart disease is presumed to be related to his exposure to herbicides while serving in or near the Korean DMZ.

3.  The Veteran's residuals of prostate cancer, are presumed to be related to his exposure to herbicides while serving in or near the Korean DMZ.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2015).

2.  The criteria for service connection for residuals of prostate cancer are met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The decision herein grants entitlement to service connection for ischemic heart disease and residuals of prostate cancer.  These awards represent a full grant of the issues on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Additionally, service connection may be established on a presumptive basis for certain disabilities resulting from exposure to herbicides.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the veteran was not so exposed during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  Herbicide exposure is also presumed for veterans of certain units that served in or near the Korean DMZ anytime between April 1, 1968 and August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv). 

The diseases which are presumed to result from exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias. 38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and a manifestation of the disease to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee, 34 F.3d at 1042. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims that both prostate cancer and ischemic heart disease were caused by his exposure to Agent Orange while he served in the Republic of South Korea.  As the evidence for both claimed diseases overlaps, the Board will discuss both issues together below.

The Veteran served in the Republic of South Korea from August 1967 to September 1968 and from July 1969 to February 1971.  In March 2016, the Veteran testified that he served near and in the Korean DMZ and that he was exposed to herbicide agents while there.  As noted above, according to 38 C.F.R. § 3.307 (a)(6)(iv), a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 

The Veteran's personnel records indicate that he was assigned to C Btry 2nd Bn 67th Arty during his first period of service in Korea and A Btry 6th Bn 80th Arty during his second period of service.  While the Veteran's assigned units are not listed as having been exposed to herbicides, DoD has confirmed that Field Artillery, Signal and Engineer troops were supplied as support personnel to those combat brigades recognized by DoD.  Thus, DoD has conceded that unnamed and uncounted artillery support troops assisted and augmented the combat infantry units serving in the defoliation areas.  In Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), it is noted that the Secretary's procedures acknowledge that a veteran could have been exposed to Agent Orange in units other than those entitled to a presumption of exposure. 

The Veteran's DD-214 corroborates the fact that his operational specialty was assistant gunner, gunner and chief of section during the relevant period.  The Veteran also testified that he was stationed in close proximity of the DMZ.  

In addition to his testimony, the Veteran has provided documentation that during each period of his service in Korea, he served within the DMZ.  Specifically, the Veteran submitted several statements by fellow soldiers that corroborate that he served in the DMZ.  In an October 2014 statement, L. B. reported that he served with the Veteran during 1967 to 1968 at Camp Santa Barbara in Korea.  He also stated that he and the Veteran made many trips to the DMZ on maneuvers with their company where Agent Orange was sprayed and that he could tell this because of the color of the vegetation in the DMZ and he also saw the sprayings.  He further reported he remembered also hearing the loud speakers from North Korea playing propaganda and music.  In a March 2016 statement, D. W. stated he served from March 1968 to May 1969 in the Veteran's unit.  He further stated that during his time in Korea he had the opportunity to serve with the Veteran, who like most assigned to the unit, were sent into the DMZ area and had many different duties due to a shortage of troops at the time since the top priority was Vietnam in 1968.  Finally, in a March 2016 statement, M. S. stated he served with the Veteran from July 1969 to November 1969 and recalled that in late August or early September 1969 their unit was sent to the DMZ for guard duty with the infantry.  

The Board acknowledges that the RO did not request further information from the Joint Services Records Research Center as to whether the Veteran's unit was located near the DMZ and that a July 2009 Personnel Information Exchange System (PIES) request stated that the Veteran's service along the DMZ or exposure to Agent Orange could not be verified and unit histories were not maintained at the requested code.  Despite this, the Veteran has supplied credible and competent testimony of having served near the DMZ.  The Veteran is considered competent to supply facts of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As mentioned above, each disabling condition for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

Based on all of the evidence, the Board finds that the Veteran operated in or near the DMZ during the time when herbicides were used; therefore, he is presumed to have been exposed to said herbicides. 

The evidence also demonstrates current diagnoses for ischemic heart disease and residuals of prostate cancer.  Specifically, a May 2006 private medical record, dated prior the October 2008 claim for prostate cancer, diagnosed prostate carcinoma and noted the Veteran underwent a radical retropubic prostatectomy and bilateral pelvic lymphadenectomy.  In March 2016 testimony, the Veteran reported he still had prostate problems post-surgery, which was confirmed by a January 2009 private medical record which documented a preoperative diagnosis of decreased force of urinary stream and a postoperative diagnosis of a confirmation of bulbar urethral stricture.  A July 2010 VA heart examination report provided a diagnosis of ischemic heart disease, status post four vessel coronary artery bypass graft.  As there is no evidence of intercurrent causation, satisfactory lay evidence of exposure to Agent Orange during service, and current medical evidence of presumptive diseases, the Board finds that all elements necessary for presumptive service connection are present.  Therefore, service connection for ischemic heart disease and residuals of prostate cancer is granted.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for ischemic heart disease, due to exposure to herbicides, is granted.

Entitlement to service connection for residuals of prostate cancer, due to exposure to herbicides, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


